Appellant urges that we were in error in not considering bills of exception numbers one and two which undertook to bring forward complaint because of certain evidence admitted upon the preliminary hearing of insanity. As the law makes no provision for appeal from the result of the preliminary sanity hearing it would be useless to review any proceeding occurring therein. (See authorities cited in our original opinion.)
Appellant insists that we should further construe the Act of the 45th Legislature, House Bill No. 993 (found in Cumulative Pocket Part, Vernon's Ann. Texas C. C. P., as Article 932a). The correct disposition of the present appeal does not call for a more complete discussion of the law in question than is found in our original opinion. The trial court did not think said law would justify him in refusing to permit appellant to plead insanity at the time the offense was committed in bar of a conviction. Certainly appellant can not complain because the court upon the main trial submitted insanity as a defense.
As said originally we find nothing in the record which made it necessary to again upon the main trial submit the issue of present insanity.
Believing our former disposition of the case was correct, appellant's motion for rehearing is overruled. *Page 81